United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF THE
ASSISTANT SECRETARY FOR
ADMINISTRATION & MANAGEMENT,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Anne Sampson-Gbenjo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1501
Issued: May 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 11, 2009 appellant filed a timely appeal from a February 6, 2009 decision of the
Office of Workers’ Compensation Programs which denied her claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.1
ISSUE
The issue is whether appellant established that she has consequential pain or depression
caused by the accepted acute exacerbation of her disc disease of the lower back.

1

With her appeal, appellant requested an oral argument. By order dated September 8, 2009, the Board granted
appellant’s oral argument request. Oral argument was initially scheduled for October 20, 2009 and was rescheduled
for December 15, 2009 at appellant’s request. On November 16, 2009 appellant, through her attorney, requested
that oral argument be cancelled and a decision issued on the record.

On appeal, appellant’s attorney asserts that the medical evidence of record supports
appellant’s claim.
FACTUAL HISTORY
This case has previously been before the Board. In a January 3, 2000 decision, the Board
found that appellant failed to establish that she sustained a recurrence of total disability on
June 12, 1992 causally related to a May 15, 1991 employment injury. The case was not in
posture for decision regarding whether she established a consequential pain or emotional
condition causally related to the May 1991 employment injury. The Board remanded the case to
the Office to refer appellant to a Board-certified specialist for an opinion on causal relationship.2
In an August 20, 2008 decision, the Board again found that the case was not in posture for
decision. The Board noted that appellant was referred to Dr. Liza H. Gold, a Board-certified
psychiatrist, for a second opinion evaluation; however, Dr. Gold was unable to determine what
caused appellant’s emotional condition. The Board remanded the case to the Office for a further
report from Dr. Gold or from another specialist on the cause of appellant’s depression and pain
conditions.3 The facts of the previous Board decisions are incorporated herein by reference.
On remand, the Office ascertained that Dr. Gold was no longer available for referral
evaluations. On September 26, 2008 it referred appellant to Dr. Walker Lyerly, IV, a Boardcertified psychiatrist,4 who was provided with a statement of accepted facts and asked to address
whether the progression of appellant’s age-associated dementia or consequential depressive
disorder resulted from the 1978 and 1991 employment injuries; whether her condition would be
of the same extent of severity irrespective of the previous work injuries; and how any psychiatric
condition was related to the work injuries, given that the aggravation of the orthopedic condition
ceased after June 1992. In a November 7, 2008 report, Dr. Lyerly reviewed the medical record
and the history of psychiatric illness. He performed a mental status evaluation and diagnosed
major depression, recurrent, with psychotic features; cognitive disorder, not otherwise specified;
chronic back pain; hypertension; hypercholesterolemia and chronic headache. In answer to the
Office’s questions, Dr. Lyerly advised that appellant’s depressive disorder related to her
employment “falls and injuries” from 1978 to 1991, stating that there were no other triggers or
issues present to support the development of her depressive disorder, noting her complaints of
chronic headaches and back pain. He noted that the cause of her dementia was not clear, stating
that it was possible that her severe depression contributed to but was not causative. Appellant’s
psychiatric condition worsened after a fall in 1991.5 At the time she was out of work due to her
injuries. Dr. Lyerly did not believe the fact that the aggravation of the orthopedic condition
ceased after June 1992 had any significant relevance to her condition, concluding: “[appellant]
was having significant headaches and back pain in 1992 and it is more likely than not that the
2

Docket No. 98-190 (issued January 3, 2000). Appellant received wage-loss compensation for the period
July 29, 1991 to June 12, 1992. She retired on disability effective June 12, 1992.
3

Docket No. 07-2338 (issued August 20, 2008).

4

Appellant did not attend the initial examination scheduled for October 8, 2008.
rescheduled for November 17, 2008.
5

The examination was

On May 15, 1991 appellant caught her heel and twisted her ankle and back in order to keep from falling.

2

cause of that impairment or complaint does not have to worsen or cause any change to her
psychiatric conditions.”
On December 17, 2008 the Office asked that Dr. Lyerly provide a supplementary
opinion. It noted that the accepted temporary aggravation of appellant’s underlying degenerative
disc disease had ceased and, given that she had no medical treatment from 1991 through 1995,
how her depressive disorder was related to the 1978 and 1991 work incidents or whether her
condition was due to the natural progression of the underlying disease process. Dr. Lyerly was
asked to explain whether appellant’s depressive order was the result of pain associated with her
underlying degenerative disc disease irrespective of the previous orthopedic work injuries that
resolved nearly 17 years previously. On January 21, 2009 he advised that appellant’s current
depressive disorder was partially work related, given that the onset of her depression was
coupled with her orthopedic problems and symptoms. As the statement of accepted facts
included only the injury related to her falls, then that would suggest that her continued
complaints of pain were due to escalating symptoms of her degenerative disc disease. Dr. Lyerly
stated “it is possible that injuries related to [appellant’s] falls at work as well as pain due to her
degenerative disc disease help[ed] trigger the onset of her depressive disorder.” He opined that
the progression of her mental disorder which had come to include prominent psychotic
symptoms could not be solely explained by pain and loss of physical functioning alone. It was
more likely than not that the physical pain and secondary loss of functioning due to both
appellant’s falls at work and her degenerative disc disease at least partially contributed to the
onset of her depressive disorder; however, this condition had worsened and her dysfunction was
more likely than not based on biological changes that were not directly related or correlated to
the degree of physical pain due to her orthopedic conditions. Dr. Lyerly advised that the pain
associated with degenerative disc disease in itself could be significant and could at least be a
contributory factor in the development of a clinically significant depressive disorder but that the
pain associated with underlying, even progressive, degenerative disc disease could not explain
the development of such prominent psychotic symptoms. It was more likely than not that
appellant had some genetic or biological predisposition to account for the degree of psychiatric
symptoms which could not be explained merely by worsening of pain due to progressively
deteriorating degenerative disc disease.
By decision dated February 6, 2009, the Office denied appellant’s claim that she
sustained a consequential injury.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.6
Regarding the range of compensable consequences of an employment-related injury, Larson
notes that, when the question is whether compensability should be extended to a subsequent
injury or aggravation related in some way to the primary injury, the rules that come into play are
6

Mary Poller, 55 ECAB 483 (2004).

3

essentially based upon the concepts of “direct and natural results” and of claimant’s own conduct
as an independent intervening cause. The basic rule is that a subsequent injury, whether an
aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury. Thus, once the work-connected character of
any condition is established, the subsequent progression of that condition remains compensable
so long as the worsening is not shown to have been produced by an independent nonindustrial
cause.7
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, Larson notes that, when the question is whether compensability
should be extended to a subsequent injury or aggravation related in some way to the primary
injury, the rules that come into play are essentially based upon the concepts of direct and natural
results and of claimant’s own conduct as an independent intervening cause. The basic rule is that
a subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury.8
Proceedings under the Federal Employees’ Compensation Act9 are not adversarial in
nature nor is the Office a disinterested arbiter. While appellant has the burden to establish
entitlement to compensation, the Office shares responsibility in the development of the
evidence.10 Once the Office has begun an investigation of a claim, it must pursue the evidence
as far as reasonably possible. It has an obligation to see that justice is done. The Board has
stated that when the Office selects a physician for an opinion on causal relationship, it has an
obligation to secure, if necessary, clarification of the physician’s report and to have a proper
evaluation made.11 Where the Office referred appellant for a second opinion physician and the
report did not adequately address the relevant issues, the Office should secure a report on the
relevant issues.12
ANALYSIS
The Board finds this case is not in posture for decision. The Board previously remanded
the case for further medical development as Dr. Gold did not provide a fully-rationalized opinion
on the issue of whether appellant sustained a consequential depression. Dr. Gold advised that
she could not determine what caused appellant’s emotional condition. The Office subsequently
referred appellant to Dr. Lyerly.
On November 7, 2008 Dr. Lyerly opined that the development of appellant’s depressive
disorder was related to falls and injuries from 1978 to 1991, noting her complaints of headaches
7

A. Larson, The Law of Workers’ Compensation, § 10.01 (November 2000).

8

Id.

9

5 U.S.C. §§ 8101-8193.

10

Peter C. Belkind, 56 ECAB 580 (2005).

11

Steven P. Anderson, 51 ECAB 525 (2000).

12

Peter C. Belkind, supra note 10.

4

and back pain. He advised that her psychiatric condition significantly worsened after the 1991
fall at work. The statement of accepted facts provided Dr. Lyerly, however, noted that the Office
terminated appellant’s compensation benefits for the accepted acute exacerbation of her
underlying degenerative disc disease on June 12, 1992. It is not clear that Dr. Lyerly’s opinion
conforms to the statement of accepted facts. This reduces the probative value of his opinion.13
When asked by the Office to further explain causal relation in light of the fact that the accepted
temporary aggravation of appellant’s underlying degenerative disc disease had ceased in 1992,
Dr. Lyerly stated that it was “possible” that the injuries related to her falls at work as well as pain
due to her degenerative disc disease helped trigger the onset of her depressive disorder.
Appellant’s psychotic symptoms, however, could not be solely explained by pain and the loss of
physical functioning alone. Dr. Lyerly stated that the worsening of her depression was more
likely than not based on a genetic or biological predisposition that was not directly related or
correlated to the degree of physical pain due to her orthopedic conditions. He concluded that
pain, even with progressive degenerative disc disease, could not explain the development of her
prominent psychotic symptoms. The Board finds that the report of Dr. Lyerly is speculative on
the issue of causal relationship. Dr. Lyerly did not address the issue of consequential injury to a
reasonable degree of medical certainty. As noted by the Office, his initial report appeared to
depart from the statement of accepted facts. Dr. Lyerly spoke generally about the possibility of
causal relationship, noting that pain related to appellant’s falls at work as well as that due to her
underlying degenerative disease helped trigger the onset of her depressive disorder. He did not
adequately distinguish the question of any genetic or biologic predisposition towards psychiatric
illness from the question of how her accepted injuries related to the worsening of her depression.
Dr. Lyerly does not resolve the issue of whether appellant’s depression was a consequence of her
employment injury.
The Office selected Dr. Lyerly to provide an opinion regarding the issue of causal
relation. As noted, Dr. Lyerly’s reports are not sufficient to resolve the issue. The case will be
remanded to the Office to refer appellant to another medical specialist. After such further
development as may be warranted, the Office should issue a de novo decision on appellant’s
claim.
CONCLUSION
The Board finds this case is not in posture for decision on whether appellant sustained
consequential pain or depression caused by the accepted exacerbation of her degenerative disc
disease.

13

Willa M. Frazier, 55 ECAB 379 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the February 6, 2009 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for proceedings consistent
with this decision of the Board.
Issued: May 3, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

